The judgment of the Appellate Division and that of the Trial Term should be reversed and a new trial granted, with costs to abide the event.
Held, that upon the record before us there was an issue of fact (1) as to whether the deceased was invited by the defendant to accompany him in the boat described in the evidence; (2) as to whether the defendant was guilty of negligence, and (3) as to whether the deceased was guilty of contributory negligence.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgment reversed, etc. *Page 556